In an action, inter alia, to enforce a trust pursuant to article 3-A of the Lien Law (action No. 1), and a related action, among other things, to enforce a mechanic’s lien (action No. 2), St. Phillip Neri RC Church, a defendant in both actions, appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Costello, J.), dated January 20, 2010, as denied, without prejudice to renewal, its motion, in effect, for summary judgment dismissing the complaint in both actions insofar as asserted against it and vacating certain mechanic’s liens on its property.
Ordered that the order is affirmed insofar as appealed from, with costs to the respondent Apollo HVAC Corp.
The Supreme Court properly denied the appellant’s motion for summary judgment dismissing the complaint insofar as asserted against it and vacating certain mechanic’s liens on its property without prejudice to renewal. The appellant failed to include a complete set of the pleadings in support of its motion for summary judgment as required by CPLR 3212 (b) (see Thompson v Foreign Cars Ctr., Inc., 40 AD3d 965 [2007]; Matsyuk v Konkalipos, 35 AD3d 675 [2006]; Wider v Heller, 24 AD3d 433, 434 [2005]; Sted Tenants Owners Corp. v Chumpitaz, 5 AD3d 663 [2004]).
The appellant’s remaining contention is without merit. Skelos, J.P., Balkin, Leventhal and Sgroi, JJ., concur.